Memorandum Per Curiam.
By chapter 272 of the Laws of 1946, the Legislature has clarified the meaning of “ Commercial space ”. It embraces unimproved land as well as space in buildings. The Report of the Joint Legislative Committee to Study Rents states: “As a result of such examinations and a study of judicial interpretations, minor imperfections have been noted which require correction. One such imperfection relates *868to parking lots. It was the intention of the Committee to include parking lots and other outdoor space in the original enactment. An adjudication has been made,  however, that the Act does not so provide.”
The final order should be unanimously reversed on the law, with $30 costs to tenant, and petition dismissed. ;
MacCbate, McCooey and Steinbbink, JJ., concur.
Order reversed, etc.